Citation Nr: 1003982	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-31 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected left little finger crush injury with tendon 
damage.  

2.  Entitlement to an initial compensable evaluation for 
service-connected lumbar strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1984 to September 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which, in pertinent part, assigned a 
noncompensable evaluation for left little finger crush injury 
with tendon damage and denied service connection for lumbar 
strain.  A July 2007 rating decision granted service 
connection for lumbar strain and assigned a noncompensable 
rating.  The Veteran's disagreement with these rating 
decisions led to this appeal.  See 38 C.F.R. § 20.201.  The 
Veteran subsequently perfected an appeal of the issues.  See 
38 C.F.R. § 20.200.  

The Board refers to the RO a claim for tinnitus, which was 
noted in the October 2006 VA examination and raised by the 
Veteran's representative in the January 2010 Informal Hearing 
Presentation.  


FINDINGS OF FACT

1.  The Veteran's left little finger crush injury with tendon 
damage is manifested by permanent 70 degree flexion, no 
extension, and angulation of his distal interphalangeal 
joint; the disability picture is not comparable to amputation 
of the finger.

2.  The Veteran's lumbar strain has not been productive of 
limitation of thoracolumbar flexion to 85 degrees or less; 
limitation of the combined ranges of motion to 235 degrees or 
less; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spine contour; or a 
vertebral body fracture with loss of 50 percent or more of 
the height.





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of a left little finger crush injury with tendon 
damage have not been met.  38  U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5227, 5230 (2009).  

2.  The criteria for an initial compensable rating for lumbar 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2008).  The VCAA applies to the instant claim.  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, a July 2006 letter included all appropriate 
notice and was issued prior to the adverse decision on 
appeal.  No additional development is required with respect 
to the duty to notify.

Regarding the duty to assist, the Veteran's service treatment 
records are associated with his claims file.  The RO arranged 
for a VA examination in October 2006.  The Veteran has not 
identified any pertinent evidence that remains outstanding. 
VA's duty to assist is met. Accordingly, the Board will 
address the merits of the claim.

Law and Regulations:  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.  The Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings".  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
4.3.

Law and Regulations, Factual Background, and Analysis:  Left 
Little Finger Crush Injury with Tendon Damage

In July 2005, prior to the Veteran's separation from service, 
he filed a claim for service connection for a left finger 
disability.  Service connection for a left little finger 
crush injury with tendon damage was granted in November 2006 
and is currently rated as noncompensable under Diagnostic 
Code 5227 for ankylosis of the ring or little finger.  The 
Veteran essentially contends that the evaluation assigned for 
this disability does not accurately reflect the severity of 
the disability.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Diagnostic Code 5227, pertaining to ankylosis of the ring or 
little finger, provides that a noncompensable evaluation is 
warranted for favorable or unfavorable ankylosis.   
"Ankylosis" is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Dorland's 
Illustrated Medical Dictionary, 93 (30th ed. 2003). 

In considering other relevant provisions, the Diagnostic Code 
for limitation of motion of the ring or little finger 
provides a noncompensable evaluation for any limitation of 
motion of those digits.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2009).  

The medical evidence of record includes an October 2006 VA 
examination.  At that time, the examiner noted that the 
Veteran's left little finger had been amputated and resutured 
in 1995.  The Veteran could not straighten the distal joint 
or tendon, as it is in permanent 70 degree flexion.  He had 
zero degrees of active and passive extension.  He had lost 
strength as a result of being unable to straighten the distal 
joint, but he still had hand dexterity.  He had angulation of 
his distal interphalangeal joint, but he did not have 
ankylosis of any digits.  He stated that his left finger 
disorder had no significant effects on his occupation as an 
electrician, and he had not lost time from work.  He noted 
that he had difficulty putting on gloves.  

An April 2007 letter from the Veteran's employer indicated 
that the Veteran's work as an electrician requires work 
gloves in the summer and insulated gloves in the winter.  He 
explained that many tasks required the Veteran to remove his 
gloves, and as he can not straighten his finger he struggles 
with taking his glove off and on in a hurry.  As a result, he 
and his team are slowed down.  He also requires more "warm-
up" breaks, as he has a higher risk of frostbite in the 
reattached finger due to poor circulation.  

In his September 2007 substantive appeal (VA Form 9), the 
Veteran stated that his finger disability has prevented him 
from pursuing more lucrative careers that may require working 
in the cold due to his poor circulation in his finger and 
risk of frostbite.  

Again, neither Diagnostic Code 5257 or 5230 provide a higher 
evaluation than that presently assigned.  However, a Note to 
Diagnostic Code 5227 instructs the rater to consider whether 
evaluation as amputation is warranted.

In this case, the Veteran has some functionality of the left 
little finger, despite its fixed position at 70 degrees.  
Indeed, although the disability clearly has an occupational 
impact, he has remained able to work as an electrician, and 
the evidence does not indicate inability to accomplish 
activities of daily living.  Overall, then, his disability 
picture is simply not commensurate with loss of the left 
little finger.  Accordingly, a rating based on amputation is 
not found to be warranted here.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Although already 
assigned the maximum available rating for the disability at 
issue, there is no objective evidence, or allegation, that 
schedular criteria are inadequate.  The symptoms and 
associated restrictions of function shown are fully 
encompassed by the schedular criteria.  Moreover, as 
previously discussed, the rating schedule allows for 
evaluation on the basis of amputation but the facts here do 
not support such an approach.  Additionally, while 
accommodations in his employment appear to have been made in 
consideration of functional limitations due to the left 
little finger crush injury, such occupational impairment is 
contemplated by the schedular criteria.  Furthermore, he has 
been awarded a combined 10 percent evaluation based on his 
employment hardships due to his lumbar strain and his left 
little finger crush injury.  Consequently, referral for 
extraschedular consideration is not warranted in this case.  
See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).

While the Veteran is competent to report his symptoms and 
their perceived severity, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that a compensable evaluation 
for residuals of left little finger crush injury is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App.  
49, 54-56 (1990).

Law and Regulations, Factual Background and Analysis:  Lumbar 
Strain

In July 2005, prior to the Veteran's separation from service, 
he filed a claim for service connection for a low back 
disability.  Service connection for a lumbar strain was 
granted in July 2007 and is currently rated noncompensable 
under Code 5237 for lumbosacral strain.  The Veteran 
essentially contends that the evaluation assigned for this 
disability does not accurately reflect the severity of the 
disability.  

Lumbosacral strain is rated under the General Rating Formula 
for Rating Diseases and Injuries of the Spine (General Rating 
Formula, outlined below).  See 38 C.F.R. § 4.71a, Code 5237.  
Under the General Rating Formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply:

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion for the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code. Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation. The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees. Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. 38 C.F.R. § 4.71a.

During the October 2006 VA examination, the examiner noted 
that the Veteran strained his lumbar spine in 1997 due to 
lifting and carrying heavy loads.  He mostly experienced pain 
and flare-ups with lifting or carrying heavy loads, and 
repetitive motion of lifting and carrying heavy loads caused 
increased pain, but no limitation of motion, fatigue, or lack 
of endurance.  He had no limitation to walking and used no 
aids.  He had normal posture and curvature of his spine.  His 
thorocolumbar spine had flexion from zero to 90 degrees, 
extension from zero to 30 degrees, lateral flexion from zero 
to 30 degrees, and lateral rotation from zero to 30 degrees.  
He had no pain on active motion, passive motion, or 
repetitive use, and he had no additional loss of motion on 
repetitive use of the joint.  His range of motion was normal.  
He had no muscle spasms, atrophy, guarding, pain with motion, 
tenderness, or weakness.  He also did not have kyphosis, 
lumbar lordosis, or ankylosis.  His neurological examination 
was normal.  An X-ray revealed that the five lumbar type 
vertebral bodies were present in anatomic alignment.  He did 
not have spondylolysis or spondylolisthesis.  His disk 
heights and vertebral body heights were preserved, and the 
mineralization appeared normal.  The facet joints and 
sacroiliac joints were intact.  His lumbar spine was normal.  
The Veteran stated that the lumbar strain had no significant 
effects on his occupation as an electrician, but he noted 
that he did have pain with lifting and carrying.  

In his April 2007 notice of disagreement, the Veteran stated 
he had told the VA examiner that the in-service injury was in 
his low back muscles and that he had received muscle relaxing 
medication.  He requested reconsideration of his injury as an 
injury to his muscles and not to the lumbar spine.  

In his January 2008 substantive appeal (VA Form 9), the 
Veteran stated that he had been placed on permanent profile 
in service in 2004 and 2005 due to his recurring low back 
muscular problems.  He noted that he has avoided employment 
that requires heavy lifting and standing immobile.  

Based on this record the Board finds that under the General 
Rating Formula, it is not shown that at any point during the 
appeal period the Veteran's lumbar strain has been manifested 
by limitation of flexion to 85 degrees or less; limitation of 
combined thoracolumbar ranges of motion to 235 degrees or 
less; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or spinal contour; or vertebral 
body fracture with loss of 50 percent or more of the height.  
Consequently, a higher (compensable) rating under these 
criteria is not warranted.  38 C.F.R. § 4.71a, Codes 5237.

Additional factors that could provide a basis for an increase 
have been considered.  However, it is not shown that the 
Veteran has any functional loss beyond that being 
compensated.  While the VA examination noted that the Veteran 
suffers from low back pain with intermittent episodes of 
flare-ups that cause increases in pain when lifting and 
carrying, the rating assigned contemplates such degree of 
impairment.  Neurological symptoms warranting a separate 
compensable rating are not shown.  On close review of the 
entire record, the Board found no other potentially 
applicable diagnostic code that would provide for a higher 
(compensable) schedular rating for the Veteran's service-
connected lumbar strain at any point during the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(holding that where (as here) the rating appealed is the 
initial rating assigned with a grant of service connection, 
the entire appeal period is for consideration, and separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings").  For 
example, as no disc disease has been identified, 
consideration of Diagnostic Code 5243, for intervertebral 
disc syndrome, is not appropriate.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, that schedular criteria 
are inadequate.  The symptoms and associated restrictions of 
function shown are fully encompassed by the schedular 
criteria.  Additionally, he has received in the July 2007 
rating decision a combined 10 percent evaluation based on his 
employment hardships due to his lumbar strain and his left 
little finger crush injury.  Consequently, referral for 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

While the Veteran is competent to report his symptoms and 
their perceived severity, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that a compensable evaluation 
for lumbar strain is not warranted.  Thus, while 
acknowledging his complaints of muscle symptomatology, this 
has not been objectively shown in the record and the weight 
of the evidence is against an increase on this basis.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App.  49, 
54-56 (1990).


ORDER

Entitlement to a compensable rating for left little finger 
crush injury with tendon damage is denied.  

Entitlement to a compensable rating for lumbar strain is 
denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


